Exhibit ESCROW AGREEMENT This Escrow Agreement (the "Agreement") is made and entered into this 26th day of August, 2008, by and among Madison Enterprises Group, Inc., a Delaware corporation (the "Issuer"); the Selling Stockholders of shares of common stock of the Company ("Selling Stockholders"), who elect to sell shares of common stock of the Issuer as provided below; and Wilmington Trust Company, a Delaware banking corporation (the "Escrow Agent"). WHEREAS, the Issuer has filed with the Securities and Exchange Commission ("SEC") a registration statement on Form S-1 ("Form S-1") pursuant to the Securities Act of 1933 as amended (the "Act") with respect to the prospective sale of shares in the Issuer by the Selling Stockholders (the "Offering"); WHEREAS, the Offering is being conducted based upon the Issuer being deemed to be a Blank Check issuer as that term is defined by subsection (a)(2) of Rule 419 ("Rule 419") of Regulation C promulgated pursuant to the Act; WHEREAS, if any of the stockholders of the Issuer who are identified on Schedule “A" which is annexed hereto elects to sell shares of common stock of the Issuer pursuant to the Offering (each of such stockholders being deemed a Selling Stockholder), the Issuer desires to utilize the Escrow Agent's services pursuant to the terms and conditions herein provided to satisfy the restrictions and requirements imposed upon the Offering by Rule 419; WHEREAS, if any Selling Stockholder elects to sell shares of common stock of the Issuer, then each Selling Stockholder who elects to sell shares of common stock of the Issuer pursuant to the Offering shall agree to be bound by the terms and conditions of this Agreement as a condition of any such sale and shall execute the Selling Stockholder Signature Page, in the form which is annexed hereto as Schedule B. NOW, THEREFORE, in consideration of the mutual covenants which are hereinafter set forth and for good and valuable consideration, receipt of which is hereby acknowledged, IT IS AGREED: 1.Recitals Adopted.The parties hereto adopt as part of this Agreement each of the recitals which is set forth above in the WHEREAS clauses, and agree that such recitals shall be binding upon the parties hereto by way of contract and not merely by way of recital or inducement; and that such WHEREAS clauses are hereby confirmed and ratified as being true and accurate by each party as to itself and himself. 2.Appointment of Escrow Agent. A.In connection with Selling Stockholders' possible sale of shares of common stock after such shares are registered, the Issuer hereby appoints the Escrow Agent to act as escrow agent in connection with the Offering pursuant to the terms and conditions set forth in this Agreement. B.The Escrow Agent shall receive compensation to be paid by the Issuer as set forth on Schedule C, annexed hereto and made a part hereof. 3.Duties of Escrow Agent. A.Escrow Agent shall establish an escrow account (the "Escrow Account") into which the shares to be sold (the "Escrow Shares") and the funds to be received from prospective purchasers of said shares (the "Prospective Purchasers") as well as any dividends earned by the Prospective Purchasers while the Escrow Shares are being held in escrow (the "Escrow Funds") in connection with any sale by the Selling Stockholders pursuant to the Offering (collectively, the "Escrow Items") shall be deposited and held until an acquisition meeting the criteria specified in Rule 419 is completed.Escrow Funds shall be invested upon the written direction of an officer of the Issuer; provided however, that the Escrow Funds shall only be invested in an obligation that constitutes a "deposit", as that term is defined in section 3(l) of the Federal Deposit Insurance Act (each a “Permitted Investment”).The Issuer shall be solely responsible for ensuring that such directions include only Permitted Investments, and the Escrow Agent shall not have any obligation with respect to such determination. B.Escrow Agent shall receive and hold all shares of common stock sold pursuant to the Offering (i.e., the Escrow Shares) pursuant to the terms set forth in this Agreement and in accordance with Rule 419.All Escrow Shares are to remain as deposited and shall be held until (i) released by the Escrow Agent pursuant to Paragraphs "D", "E", "F" or "G" of this Article "3" of this Agreement or (ii) the Escrow Agent shall have deposited the Escrow Items in court pursuant to Paragraph "G" of Article "5" of this Agreement or the last sentence of Paragraph "I" of Article "5" of this Agreement.The identity of (i) each Selling Stockholder and (ii) the Prospective Purchaser shall be included with the stock certificates or other documents evidencing such securities which are delivered to the Escrow Agent.C.The Escrow Shares shall remain as issued and deposited and shall be held for the sole benefit of the Prospective Purchasers, who shall have voting rights with respect to the Escrow Shares held in their names, as provided by applicable state law.All stock powers, which shall be duly executed in blank, shall be sent to the Escrow Agents separate from the certificates evidencing the Escrow Shares. C.If Escrow Agent shall receive written notice from the Issuer pursuant to Article "9" of this Agreement that the Issuer has entered into an agreement for the acquisition of a business pursuant to paragraphs (e)(1) and (e)(2) of Rule 419, and said written notice includes a representation that the Issuer has provided a post-effective amendment to the Issuer's registration statement which has been declared effective by the SEC to each Prospective Purchaser and has received confirmation from Prospective Purchasers pursuant to Rule 419(e)(2)(ii) that said Prospective Purchasers intend to continue to remain investors in the Issuer, then Escrow Agent, within two (2) business days, shall deliver the Escrow Shares to the applicable Prospective Purchasers who have given said confirmation at the address set forth in the Selling Stockholders’ Signature Page, on the form set forth on Schedule “B” to this Escrow Agreement, if known, and shall deliver the Escrow Funds to the corresponding Selling Stockholders or, on their behalf to the brokerage account set forth on the Selling Stockholders’ Signature Page, in the form set forth on Schedule “B” to this Escrow Agreement, or if no brokerage account is provided, to their home address which is specified on Schedule “B”. D.If Escrow Agent shall receive written notice from the Issuer pursuant to Article "9" of this Agreement that the Issuer has entered into an Acquisition Agreement pursuant to paragraphs (e)(1) and (e)(2) of Rule 419, and said written notice includes a representation that the Issuer has provided a post-effective amendment to the Issuer's registration statement which has been declared effective by the SEC to each Prospective Purchaser, and either (i) Issuer has received confirmation from Prospective Purchasers pursuant to Rule 419(e)(2)(ii) that said Prospective Purchasers do not intend to continue to remain investors in the Issuer or (ii) more than forty-five (45) business days have elapsed after the effective date of the post-effective amendment, then Escrow Agent shall within two (2) business days return the Escrow Funds to the corresponding
